IN THE SUPREME COURT OF NORTH CAROLINA

                                        No. 290A18

                                    Filed 14 June 2019

 STATE OF NORTH CAROLINA

               v.
 ALPHONZO HARVEY



       Appeal pursuant to N.C.G.S. § 7A-30(2) from the unpublished decision of a

divided panel of the Court of Appeals, ___ N.C. App. ___, 817 S.E.2d 500 (2018),

finding no error after appeal from a judgment entered on 24 May 2017 by Judge

Milton F. Fitch, Jr. in Superior Court, Edgecombe County. Heard in the Supreme

Court on 4 March 2019.


       Joshua H. Stein, Attorney General, by Thomas O. Lawton III, Assistant
       Attorney General, for the State.

       Jeffrey William Gillette for defendant-appellant.


       MORGAN, Justice.


       Defendant Alphonzo1 Harvey was charged upon a proper indictment and

convicted by a jury of second-degree murder, a criminal offense in violation of

N.C.G.S. § 14-17. Defendant contended on appeal that the trial court committed error

by failing to instruct the jury on the affirmative defense of self-defense pursuant to


       1 Defendant’s first name is spelled “Alphonso” in the trial transcript. For purposes
of continuity and to avoid confusion, this opinion retains the spelling of defendant’s name
as shown in the Court of Appeals opinion and the record on appeal.
                                  STATE V. HARVEY

                                  Opinion of the Court



his request. The Court of Appeals disagreed and upheld defendant’s conviction,

finding that in light of the evidence, defendant was not entitled to a jury instruction

on any theory of self-defense. We affirm the determination of the Court of Appeals.


                      Factual and Procedural Background


      On 11 April 2016, defendant was indicted by a grand jury for the criminal

offense of first-degree murder in connection with the stabbing death of Tobias Toler.

Defendant pleaded not guilty and the State elected to refrain from proceeding

capitally. A jury trial was held beginning on 22 May 2017 before the Honorable

Milton F. Fitch, Jr. in Superior Court, Edgecombe County, during which the State

presented evidence from ten witnesses and defendant testified on his own behalf.


      The evidence presented at trial tended to show the following: On 11 August

2015, Toler and four of defendant’s friends attended a party at defendant’s mobile

home. At the party, the attendees were drinking alcohol, listening to music, and

dancing. At some point, Toler was dancing with a woman with whom defendant had

previously engaged in a romantic or sexual relationship. Toler had been drinking a

beer with a high alcohol content from a plastic bottle, and he began staggering “all

over [the] house” and acting in a rowdy manner by “getting real loud and . . . cussing

and fussing.” Defendant, who had consumed at least one beer by this time, realized

Toler was intoxicated and testified that he “asked him to leave about seven, eight

times.” Toler, however, refused to depart until defendant left the dwelling as well.

                                          -2-
                                       STATE V. HARVEY

                                       Opinion of the Court



Defendant testified that, as he exited the trailer, Toler followed and stated that “he

ought to whip [defendant’s] damn ass.” Toler threw the plastic beer bottle from which

he had been drinking in defendant’s direction, but the bottle did not make contact

with defendant.


       Defendant started to go back inside his mobile home but, upon realizing that

Toler had not yet left the premises, turned back to confront Toler, asking, “[D]idn’t I

tell you [to] leave my damn house[?]” Defendant testified that, in response, Toler

found “a piece of broke [sic] off little brick” and threw it at defendant, cutting

defendant’s finger. Toler then reached into his pocket and produced a small, black

pocketknife, telling defendant that “he ought to kill [defendant’s] damn ass with it.”2

Defendant once again ordered Toler to leave his property, at which point defendant

testified that after Toler hit him, he “hit [Toler] in the face.”


       Defendant then went back inside his mobile home and grabbed a knife from

the top of a cabinet.3 Defendant testified that his purpose for returning to the trailer

to obtain the knife was “[b]ecause I was scared [Toler] was going to try and hurt me,”

and that it was defendant’s belief that once he got the knife, Toler would “leave, go

ahead on and leave.” When defendant returned outside, he approached Toler while


       2Defendant referred to the pocketknife in his testimony as a “little bitty, black
pocketknife about two fingers long.”

       3   Witnesses testified that the knife resembled “an iron pipe with a blade on the end of
it.”

                                               -3-
                                     STATE V. HARVEY

                                     Opinion of the Court



displaying the knife and swinging it in Toler’s direction. When questioned at trial

regarding his use of the knife, defendant testified that he “tried to make [Toler]

leave.” During the confrontation, Toler attempted to move defendant’s motorized

scooter which was resting against the side of the mobile home. In the process, the

scooter fell to the ground, breaking its headlights.4 Toler also slipped to the ground,

but immediately returned to his feet. Defendant then approached Toler and “ma[d]e

a stabbing motion about three times,” piercing Toler once in the chest and puncturing

his heart.


       Following the stabbing, Toler attempted to run away but collapsed in a nearby

resident’s yard. When asked on direct examination about Toler’s departure from

defendant’s mobile home property, defendant stated that “[a]fter the accident

happened to him, he left, he ran out of the yard then.” Defendant further testified

that he believed that Toler “just got scared and ran,” and he thought that Toler had

collapsed because he was drunk. Defendant did not approach Toler after he left

defendant’s property; instead, defendant walked back inside the mobile home, pulled

out a tissue, and cleaned Toler’s blood from the blade of the knife. Defendant then

placed the knife back on top of the cabinet from where defendant had initially




       4  Defendant did not request an instruction based on the “castle doctrine” as set forth
in N.C.G.S. §§ 14-51.2(b) or 14-51.3(a)(1). Defendant’s counsel, to the contrary, expressly
stated to the trial court that such an instruction was not warranted under the circumstances
of this case. Therefore, the applicability of the castle doctrine is not before us.

                                             -4-
                                   STATE V. HARVEY

                                   Opinion of the Court



obtained it, walked outside, and proceeded to burn the bloody tissue that he had used

to clean the knife.


      Defendant had given notice of his intent to assert defenses that included self-

defense, and during the charge conference he requested a self-defense instruction

along with an instruction on voluntary manslaughter. The trial court declined to

deliver both of these requested instructions and instructed the jury to consider only

whether defendant was guilty of first-degree murder, the lesser-included offense of

second-degree murder, or not guilty.         Accordingly, no form of a self-defense

instruction was given to the jury by the trial court. On 24 May 2017, the jury

convicted defendant of second-degree murder for the stabbing of Toler. The trial court

thereupon sentenced defendant to a term of 483 to 592 months of imprisonment.


      Upon defendant’s appeal, the Court of Appeals concluded that defendant was

not entitled to a self-defense instruction because the evidence at trial did not establish

that defendant believed that it was necessary to kill Toler in order to protect himself

from death or great bodily harm. As a result, the Court of Appeals majority found no

error in defendant’s trial.    The dissenting judge on the Court of Appeals panel

expressed the opinion that the trial court should have delivered a self-defense

instruction and that its failure to do so prejudiced defendant. We agree with the

lower appellate court, as this Court finds the Court of Appeals’ application of the




                                           -5-
                                   STATE V. HARVEY

                                   Opinion of the Court



pertinent law to be sound and correct. Consequently, we shall weave some of its

analysis into our own.


                                       Analysis


       “The concept of self-defense emerged in the law as a recognition of a ‘primary

impulse’ that is an ‘inherent right’ of all human beings.” State v. Moore, 363 N.C.
793, 796, 688 S.E.2d 447, 449 (2010) (quoting State v. Holland, 193 N.C. 713, 718,

138 S.E. 8, 10 (1927)). The principles of the two types of self-defense—perfect and

imperfect—“are well established.” State v. Reid, 335 N.C. 647, 670, 440 S.E.2d 776,

789 (1994). A defendant is entitled to an instruction on perfect self-defense as an

excuse for a killing when the evidence presented at trial tends to show that, at the

time of the killing:

                    (1)   it appeared to defendant and he believed it to
              be necessary to kill the deceased in order to save himself
              from death or great bodily harm; and

                     (2)    defendant’s belief was reasonable in that the
              circumstances as they appeared to him at the time were
              sufficient to create such a belief in the mind of a person of
              ordinary firmness; and

                    (3)    defendant was not the aggressor in bringing
              on the affray, i.e., he did not aggressively and willingly
              enter into the fight without legal excuse or provocation;
              and

                     (4)   defendant did not use excessive force, i.e., did
              not use more force than was necessary or reasonably
              appeared to him to be necessary under the circumstances
              to protect himself from death or great bodily harm.

                                           -6-
                                    STATE V. HARVEY

                                   Opinion of the Court



State v. Bush, 307 N.C. 152, 158-59, 297 S.E.2d 563, 568 (1982) (quoting State v.

Norris, 303 N.C. 526, 530, 279 S.E.2d 570, 572-73 (1981) (italics omitted)), habeas

corpus granted sub nom. Bush v. Stephenson, 669 F. Supp. 1322 (E.D.N.C. 1986), aff’d

per curiam, 826 F.2d 1059 (4th Cir. 1987) (unpublished); see also State v. Watson, 338
N.C. 168, 179-80, 449 S.E.2d 694, 701 (1994) (quoting State v. McAvoy, 331 N.C. 583,

417 S.E.2d 489 (1992)), cert. denied, 514 U.S. 1071 (1995), disavowed in part in State

v. Richardson, 341 N.C. 585, 461 S.E.2d 724 (1995). The doctrine of imperfect self-

defense applies when the evidence supports a determination that only the first two

elements in the preceding quotation existed at the time of the killing, in which case

the defendant would be guilty of the lesser included offense of voluntary

manslaughter. State v. Locklear, 349 N.C. 118, 154-55, 505 S.E.2d 277, 298 (1998),

cert. denied, 526 U.S. 1075, 143 L. Ed. 2d 559 (1999). Therefore, for a defendant to

establish entitlement to an instruction on perfect or imperfect self-defense,

             two questions must be answered in the affirmative: (1) Is
             there evidence that the defendant in fact formed a belief
             that it was necessary to kill his adversary in order to
             protect himself from death or great bodily harm, and (2) if
             so, was that belief reasonable? If both queries are answered
             in the affirmative, then an instruction on self-defense must
             be given. If, however, the evidence requires a negative
             response to either question, a self-defense instruction
             should not be given.

Moore, 363 N.C. at 796, 688 S.E.2d at 449 (quoting Bush, 307 N.C. at 160-61, 297

S.E.2d at 569). That is, when “there is no evidence from which a jury could reasonably

find that defendant, in fact, believed it to be necessary to kill his adversary to protect


                                           -7-
                                  STATE V. HARVEY

                                  Opinion of the Court



himself from death or great bodily harm, defendant is not entitled to have the jury

instructed on self-defense.” Reid, 335 N.C. at 671, 440 S.E.2d at 789 (citing Bush,
307 N.C. at 161, 297 S.E.2d at 569).


      Defendant contends in the case sub judice that the trial court erred by refusing

to instruct the jury on self-defense. Defendant argues that the evidence presented at

trial—namely, Toler’s (1) aggressiveness, (2) verbal and physical threats against

defendant, and (3) attack on defendant with a brick fragment, a beer bottle, and a

pocketknife—entitled defendant to instructions on perfect and imperfect self-defense

because he possessed reasonable fear of death or great bodily harm such that a jury

“could have found . . . that, at the time he administered the fatal wound with his

knife, he believed it was necessary to kill or seriously injure Toler in order to save

himself.” This argument is unpersuasive.


      The evidence, taken in the light most favorable to defendant, fails to manifest

any circumstances existing at the time defendant stabbed Toler which would have

justified an instruction on either perfect or imperfect self-defense.     Despite his

extensive testimony recounting the entire transaction of events from his own

perspective, defendant never represented that Toler’s actions in the moments

preceding the killing had placed defendant in fear of death or great bodily harm such

that defendant reasonably believed that it was necessary to fatally stab Toler in order

to protect himself. On the other hand, defendant’s own testimony undermines his


                                          -8-
                                   STATE V. HARVEY

                                   Opinion of the Court



argument that any self-defense instruction was warranted because, as the Court of

Appeals majority correctly noted in its opinion, this Court’s previous determinations

have clear and direct applicability to defendant’s contentions so as to eliminate his

eligibility for his requested jury charge language.


      The lower appellate court cited: (1) our decision in State v. Blankenship, 320
N.C. 152, 155, 357 S.E.2d 357, 359 (1987), for the principle that “a defendant cannot

benefit from a self-defense instruction where he claims that the killing was

accidental”, Harvey, ___ N.C. App. ___, 817 S.E.2d 500, 2018 WL 3734234, at *3 (2018)

(unpublished); (2) our determination in State v. Lyons, 340 N.C. 646, 459 S.E.2d 770

(1995), for the premise that “defendant’s self-serving statement that he was ‘scared’

is not evidence that defendant formed a belief that it was necessary to kill in order to

save himself”, id. at *4 (quoting Lyons, 340 N.C. at 662, 459 S.E.2d at 779); and (3)

our declaration in State v. Williams, 342 N.C. 869, 873, 467 S.E.2d 392, 394 (1996),

for the point that a self-defense instruction is not required where defendant fired his

pistol in order to get the murder victim and others to retreat, id. at *3. After viewing

this Court’s rulings in these cases as controlling, the Court of Appeals majority vividly

demonstrated defendant’s lack of entitlement to a self-defense instruction by quoting

from an extensive passage of defendant’s testimony elicited on his direct examination

during which defendant twice expressly referred to his act of stabbing Toler as “the

accident,” explicitly stated that his purpose in going back in the trailer and picking

up that knife was “[b]ecause I was scared he [Toler] was going to try and hurt me,”

                                           -9-
                                  STATE V. HARVEY

                                  Opinion of the Court



and definitively represented that what he sought to do with the knife was “to make

him [Toler] leave.” Id. at *4.


      We agree with the Court of Appeals’ view of defendant’s testimony at trial

regarding this issue:

                     [Defendant’s] testimony fails to satisfy the
             requirements for an instruction on self-defense because it
             does not establish that (1) Defendant was actually being
             attacked by Toler such that he actually feared great bodily
             harm or death as a result of Toler’s actions; and (2) he
             inflicted the fatal blow to Toler in attempt to protect
             himself from such harm . . . Defendant never clearly
             testified that he feared he was in such danger as a result of
             Toler’s actions with the pocketknife in the moments
             preceding the stabbing. Nor did he ever testify as to facts
             demonstrating that such a fear would have been
             reasonable—i.e., that Toler lunged at him with the
             pocketknife, that Toler made any stabbing motions with
             the pocketknife, or that the pocketknife was even pointed
             in Defendant’s direction. . . .

                    Defendant’s testimony also fails to demonstrate that
             his fear of such harm caused him to inflict that fatal blow
             to Toler’s chest. Indeed, Defendant’s failure to expressly
             admit to stabbing Toler with his knife further undercuts
             his ability to argue that the stabbing was committed as an
             act of self-defense.

Id. at *6. Defendant’s own depictions of his act of killing Toler as an accident, his

decision to obtain the knife due to being motivated by fear, and his intention to use

the knife in order to persuade Toler to leave defendant’s residential premises all

operate to clearly invoke the application of our holdings in Blankenship, Lyons, and

Williams so as to establish that it was not appropriate for defendant in the present


                                         -10-
                                   STATE V. HARVEY

                                   Opinion of the Court



case to receive the benefit of an instruction on self-defense.


      In assessing defendant’s contention that the trial court erred in failing to grant

his request to instruct the jury on the affirmative defense of self-defense, and in

evaluating the applicability of the principles of perfect and imperfect self-defense to

the facts of the instant case in light of the relevant case law, we agree with the Court

of Appeals’ determination that the requirements for a jury instruction on self-defense

do not exist in this case. Under Bush, defendant is not entitled to an instruction on

perfect self-defense, and in light of Locklear, defendant is not eligible for an

instruction on imperfect self-defense. Defendant has failed to satisfy the threshold

requirements of Moore and Reid, both of which required defendant to present

evidence that he formed a reasonable belief that it was necessary for him to fatally

stab Toler in order for defendant to protect himself from death or great bodily harm,

because there is no evidence from which a jury could reasonably make such a finding

so as to entitle defendant to have the jury to be instructed on self-defense.


                                      Conclusion


      We conclude that the trial court did not err in declining defendant’s request to

instruct the jury on either the affirmative defense of perfect self-defense or imperfect

self-defense. Defendant received a fair trial, free from error. Accordingly, this Court

affirms the decision of the Court of Appeals.




                                          -11-
                            STATE V. HARVEY

                           Opinion of the Court



AFFIRMED.


Justice DAVIS did not participate in the consideration or decision of this case.




                                  -12-
      Justice EARLS dissenting.

      Tobias Toler was thirty-six years old when he was stabbed in the heart on 11

August 2015 and died moments later in Sharpsburg, North Carolina. His blood

alcohol content at the time of his death was 0.34 and a pocketknife was found on his

person. Defendant Alphonzo Harvey admitted stabbing Mr. Toler, and the only

question for the jury in this case was whether the killing was justified. I dissent

because I believe the trial court and this Court are making the judgment call that

should be made by the jury, the twelve men and women of Edgecombe County who

heard the evidence and saw the witnesses testify at trial. In so doing, the Court

ignores controlling precedent and applies inconsistent standards to weigh the

evidence.

      This Court recently reaffirmed long-standing doctrine that:

             “The jury charge is one of the most critical parts of a
             criminal trial.” State v. Walston, 367 N.C. 721, 730, 766
S.E.2d 312, 318 (2014). “[W]here competent evidence of
             self-defense is presented at trial, the defendant is entitled
             to an instruction on this defense, as it is a substantial and
             essential feature of the case . . . .” State v. Morgan, 315
N.C. 626, 643, 340 S.E.2d 84, 95 (1986) (citations and
             emphasis omitted); see State v. Guss, 254 N.C. 349, 351,
             118 S.E.2d 906, 907 (1961) (per curiam) (“The jury must
             not only consider the case in accordance with the State’s
             theory but also in accordance with defendant’s
             explanation.”).

State v. Lee, 370 N.C. 671, 674, 811 S.E.2d 563, 565-66 (2018) (alterations in original).
                                   STATE V. HARVEY

                                   Earls, J., dissenting



      To determine whether Mr. Harvey was entitled to an instruction on self-

defense, the evidence must be viewed in the light most favorable to him. State v.

Moore, 363 N.C. 793, 796, 688 S.E.2d 447, 449 (2010). “An affirmative defense is one

in which the defendant says, ‘I did the act charged in the indictment, but I should not

be found guilty of the crime charged because * * * .’ ” State v. Caddell, 287 N.C. 266,

289, 215 S.E.2d 348, 363 (1975) (citations omitted). Defendant here admitted to

killing the victim; the trial judge was required to consider the evidence in the light

most favorable to defendant and to ignore any inconsistent evidence in deciding

whether to submit the requested self-defense or imperfect self-defense instructions.

It was then the jury’s job to determine defendant’s guilt or innocence. By refusing to

instruct the jury on self-defense when evidence supporting the instruction was

present, the judge usurped the role of the jury and all but guaranteed a guilty verdict.

      Rather than consider the evidence in the light most favorable to defendant, the

Court here imposes a “magic words” requirement in favor of the State. In essence,

the majority holds that by failing to testify using the magic words, “I was in fear of

my life and believed I needed to kill Toby to save myself from death or great bodily

harm,” the defendant has failed to allege self-defense and, equally damning, by using

the magic word “accident” in passing during his testimony to refer to the incident,

defendant has foreclosed any consideration by the jury of whether he acted in self-

defense.   Our case law imposes no such magic word requirement or trap for

defendants. Instead, the trial court must consider the defendant’s evidence as true,


                                           -2-
                                      STATE V. HARVEY

                                      Earls, J., dissenting



including other testimony and evidence received at trial which tends to support it,

and disregard any contradictory evidence when determining whether the jury should

be instructed on self-defense. Moore, 363 N.C. at 796-98, 688 S.E.2d at 449-50.

       The majority recounts some of defendant’s evidence concerning self-defense

and then finds it “unpersuasive.” The question for the Court is not whether the

evidence is persuasive, but whether it establishes the elements of self-defense or

imperfect self-defense. With regard to the first two elements of self-defense, whether

it appeared to defendant that it was necessary to kill Toler in order to protect himself

from death or great bodily harm and whether that belief was reasonable, the evidence

is as follows: Alphonzo Harvey repeatedly asked Toby Toler to leave his house after

Toler had been drinking, was argumentative, and used foul language in front of

Harvey and his female guests. Toler was “staggering all over my [Harvey’s] house”

and Harvey asked him seven or eight times to leave. Toler refused to do so.

       Finally, Harvey walked out and Toler followed him. Toler then “said he ought

to whip my [Harvey’s] damn ass.” Other witnesses described how Toler said to

Harvey, “I will fuck you up.” Toler threw a bottle of beer at Harvey.1 Toler also threw

a brick at Harvey, which Harvey testified hit his finger when he raised his hand.

Witnesses said the brick hit the wall of Harvey’s house with a loud thud. Toler hit




       1The majority describes this as a plastic beer bottle, but only one witness of several
who testified to this actually said that it was plastic; other testimony indicated the bottle was
glass.

                                              -3-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



Harvey; Harvey hit him back, and Toler knocked over Harvey’s scooter, breaking the

headlights.

      Toler then pulled out a pocketknife and threatened Harvey with it: according

to Harvey, “He told me he ought to kill my damn ass with it.” Harvey testified that

at this point, “I thought he was going to try and hurt me so.” When asked why,

Harvey responded, “Because he had a pocketknife.” Harvey testified that he then

went back into his trailer and got a knife that was mounted on the end of a wooden

rod “because I was scared he [Toler] was going to try and hurt me.” Harvey explained

that he was just holding his knife in his hand:

                     Q.    Were you just holding it or were you –
                     A.    I didn’t do nothing. Just holding it in my
              hand. I didn’t do nothing.
                     Q.    At any point did you go and use your knife to
              physically remove him?
                     A.    No, he came up on me, coming up on me. He
              was walking up on me with his knife. That’s when I had
              my knife.
                     ....
                     Q.    And at what point did you hit him with your
              knife?
                     A.    I didn’t, I just hit – he –
                     THE COURT: Did what?
                     ....
                     A.    I said hit him right there.
                     Q.    After you hit him right there with it, what did
              he do?
                     A.    He ran to the road.

Later Harvey explained that, after returning the knife to his trailer, he left the scene

because “I was scared somebody might come up and try to hurt me.” Taken in the



                                           -4-
                                    STATE V. HARVEY

                                    Earls, J., dissenting



light most favorable to the State, Harvey left the scene and went to a neighbor’s house

because he knew he had done something wrong. Taken in the light most favorable to

defendant, Harvey left because he truly was afraid of Toler, and his contemporaneous

action confirms that his testimony that he was scared is not simply a self-serving

fabrication after the fact.

      Harvey further testified that he was scared and uncertain as to what Toler

would do to him, partly because he knew Toler to carry a knife at all times.

“[E]vidence of prior violent acts by the victim or of the victim’s reputation for violence

may, under certain circumstances, be admissible to prove that a defendant had a

reasonable apprehension of fear of the victim.” State v. Strickland, 346 N.C. 443, 459,

488 S.E.2d 194, 203 (1997) (citation omitted), cert denied, 522 U.S. 1078 (1998); see

also State v. Irabor, ___ N.C. App. ___, ___, 822 S.E.2d 421, 424 (2018) (“Defendant’s

knowledge of [the victim]’s violent propensities, being armed, and prior acts supports

the trial court’s finding that defendant reasonably believed it was necessary to use

deadly force to save himself from death or great bodily harm.” (emphasis added)).

Based on defendant’s testimony and all the circumstances, the evidence was

“sufficient that defendant ha[d] a reasonable apprehension that an assault on him

with deadly force [wa]s imminent.” State v. Spaulding, 298 N.C. 149, 157, 257 S.E.2d
391, 396 (1979) (citations omitted).

      On some key points, the majority ignores Harvey’s testimony and credits

contradictory testimony.      For example, on the question of whether Toler was


                                            -5-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



approaching Harvey with his knife in his hand when Harvey stabbed him, or whether

Harvey approached Toler, the majority assumes the facts most favorable to the State.

Despite Harvey’s repeated testimony that he was scared of Toler, was afraid he would

be hurt, and was being threatened with a knife by Toler, who was drunk and had just

said he ought to kill him, the majority finds that the evidence “fails to manifest any

circumstances existing at the time defendant stabbed Toler which would have

justified an instruction on either perfect or imperfect self-defense.” This is contrary

to our precedents presenting very similar facts in which this Court has held that a

self-defense or imperfect self-defense instruction is required.

       For example, in Spaulding the defendant stabbed and killed another inmate

who was advancing on him with his hand in his pocket, and this Court found it was

error to refuse to instruct the jury on self-defense. 298 N.C. at 156-57, 257 S.E.2d at

396.   In that case the reasonableness of the defendant’s belief that he was in

imminent danger of great bodily harm or death “was a question for the jury.” Id. at

157, 257 S.E.2d at 396. Similarly, in State v. Webster the defendant shot and killed

an unarmed man who previously had been in the defendant’s trailer, was asked to

leave, and had left. 324 N.C. 385, 389, 378 S.E.2d 748, 751 (1989). Sometime later,

the victim returned and was standing on the steps of the trailer when the defendant

shot him. Id. at 389, 378 S.E.2d at 751. The defendant testified: “I was afraid in my

condition. I could not fight him and that was the only thing I could do.” Id. at 389,

378 S.E.2d at 751. That was sufficient evidence to submit a self-defense instruction


                                           -6-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



to the jury, and the trial court’s refusal to allow the defendant in that case to state

whether he believed his life was threatened was reversible error. Id. at 393, 378

S.E.2d at 753. In relevant portions, the facts in Spaulding and Webster are similar

to the facts in this case, and defendant here is entitled to a self-defense instruction,

as were those defendants.

      Even more relevant is State v. Buck, in which the Court instructed that “we

reiterate that it is important for the trial court to include the possible verdict of not

guilty by reason of self-defense in its final mandate to the jury.” 310 N.C. 602, 607,

313 S.E.2d 550, 553 (1984). There the defendant’s account of the incident was that

the victim had an open pocketknife in his hand and came into the kitchen where the

defendant was standing. Id. at 603, 313 S.E.2d at 551. The victim acted abusively

and threatened to kill a third person. Id. at 603, 313 S.E.2d at 551. When the victim

went towards the defendant while brandishing the open pocketknife, the defendant,

hoping to scare the victim, grabbed a butcher knife and the two men struggled and

fell to the floor, causing the butcher knife to lodge in the victim’s chest. Id. at 603,

313 S.E.2d at 551. The defendant pulled the butcher knife out and tossed it aside,

and the two kept fighting for a period of time until the victim dropped the pocketknife,

got up, and walked out of the apartment. Id. at 603-04, 313 S.E.2d at 551-52. The

victim died later that day. Id. at 604, 313 S.E.2d at 552. In that case the Court had

no difficulty observing that, based on the defendant’s evidence, “[i]f, however, the jury

should conclude that he intentionally wielded the knife, then it should acquit him on


                                           -7-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



the grounds of self-defense.” Id. at 606, 313 S.E.2d at 553. There is nothing about

the material facts of Buck to distinguish it from this case.

      Part of the majority’s concern here appears to be that Harvey did not say, “I

was afraid for my life and believed I had to kill my attacker.” But, as the transcript

reveals, defendant was inarticulate. Defendant testified he only completed the ninth

or tenth grade. In addition to his limited education, defendant had sustained a severe

head injury in a car accident in 2008, which required insertion of a metal plate in his

head. As a result of the head injury, defendant was permanently disabled and

suffered memory loss.     The injury also affected defendant’s ability to talk and

function. Inarticulate and less well coached defendants should be treated equally

with those who can easily learn the “magic words” the majority would require for a

self-defense instruction. The question is whether there is evidence of self-defense or

imperfect self-defense, when taken in the light most favorable to defendant. See State

v. Dooley, 285 N.C. 158, 163, 203 S.E.2d 815, 818 (1974) (“Where there is evidence

that defendant acted in self-defense, the court must charge on this aspect even though

there is contradictory evidence by the State or discrepancies in defendant’s evidence.”

(citations omitted))

      The cases cited by the majority for the proposition that when the defendant

claims the killing is accidental, or that a weapon was used solely to get the victim and

others to retreat, do not apply here because Harvey clearly stated that he feared Toler

was trying to hurt him and that he used his knife when Toler “came up on” him with


                                           -8-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



a pocketknife. Specifically, State v. Williams, 342 N.C. 869, 467 S.E.2d 392 (1996),

involved a defendant who testified that he fired his weapon in the air to scare those

who made him feel threatened and did not shoot at anyone; State v. Lyons, 340 N.C.
646, 459 S.E.2d 770 (1995), involved a defendant who testified that he fired a warning

shot at the top of his door because he believed he was being robbed and that he was

not trying to hit anyone; and State v. Blankenship, 320 N.C. 152, 357 S.E.2d 357

(1987), involved a defendant who testified that during a physical fight, he pulled out

his gun to hit the victim on the head with it, after which the victim grabbed the gun

by the barrel and it fired accidently. Each of these circumstances is very different

from Mr. Harvey’s situation, in which he testified that while he was standing on the

steps of his trailer, Toler came at him with a knife and he stabbed Toler in the chest.

Harvey acknowledged in his testimony that he struck the blow intentionally. The

context of his later statement regarding Toler’s “accident” shows that he was using

the same word to refer to the incident that a previous witness had used. Annie May

Alston, testifying before Harvey, stated: “Not on that particular day that the accident

happened, no.” Harvey then testified: “After the accident happened to him, he left.”

His use of the word “accident” does not directly refer to his own actions and does not

negate all his other testimony regarding his fears about how Toler intended to harm

him. To imply otherwise is to elevate form over substance in a manner that is

unjustified by the evidence in this case.




                                            -9-
                                   STATE V. HARVEY

                                   Earls, J., dissenting



      Second-degree murder does not require that the accused acted with the intent

to kill, and therefore, Harvey did not need to testify that he intended to kill Toler,

only that he intended to strike the blow, as this Court explained in State v.

Richardson, 341 N.C. 585, 461 S.E.2d 724 (1995). See State v. Carter, 357 N.C. 345,

361, 584 S.E.2d 792, 803-04 (2003) (reaffirming Richardson), cert denied, 541 U.S.
943 (2004); see also Lee, 370 N.C. at 673, 811 S.E.2d at 565 (self-defense available as

a defense to second-degree murder). Moreover, Toler already had threatened to kill

Harvey, had hit him, and he had thrown both a bottle and a brick at him. Harvey did

not need to wait for Toler to actually stab him with the pocketknife before defending

himself.

      Harvey may have used excessive force to repel Toler’s attack, in which case the

jury should have had the option of finding that Harvey acted in imperfect self-defense.

See State v. Bush, 307 N.C. 152, 159, 297 S.E.2d 563, 568 (1982) (imperfect self-

defense exists when the defendant believed it necessary to kill his adversary in order

to save himself and when that belief was reasonable, but the defendant was either

the aggressor or used excessive force), habeas corpus granted sub nom. Bush v.

Stephenson, 669 F. Supp. 1322 (E.D.N.C. 1986), aff’d per curiam, 826 F.2d 1059 (4th

Cir. 1987) (unpublished). But the jury did not have that opportunity here because

the trial court erroneously failed to give a self-defense instruction. The jury, not the

trial judge or this Court, has the responsibility to weigh the evidence and determine




                                           -10-
                                 STATE V. HARVEY

                                 Earls, J., dissenting



whether Alphonzo Harvey acted in self-defense, either perfectly or imperfectly, when

he stabbed Tobias Toler. Accordingly, I would remand for a new trial.




                                         -11-